Citation Nr: 0936634	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
including as secondary to service-connected diabetes 
mellitus. 

2.  Entitlement to service connection for a bilateral leg and 
foot disorder, including as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for a heart disorder, 
including as secondary to service-connected diabetes 
mellitus. 

4.  Entitlement to service connection for a psychiatric 
disorder, including post traumatic stress disorder (PTSD). 

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for a left knee 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION  

The appellant is a Veteran who served on active duty from 
November 1969 to January 1972.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision by the Nashville Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2009, the 
Veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a bilateral leg and foot 
disorder, a heart disorder, a skin disorder, and a 
psychiatric disorder, including PTSD, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

The Veteran's bilateral retinopathy is reasonably related to 
his service-connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran's bilateral retinopathy is proximately due to his 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Furthermore, in light of the favorable 
decision for the Veteran in this case, any error in the 
timing or content of VCAA notice, if shown, would be moot.

2.  Factual Background, Criteria, & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a).  This necessarily includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused by or aggravated by the 
service-connected disease or injury.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
provide that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, 
will be service connected.  It is noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the base line level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (effective October 10, 
2006).

It is VA's consistently applied policy to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in each case.  When, after careful consideration 
of procurable and assembled data, a reasonable doubt arises 
regarding service connection, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Based on the favorable decision below regarding secondary 
service connection, it is unnecessary to expand upon the 
issue of a direct relationship between an eye disorder and 
service.  Furthermore, the Veteran does not contend that his 
eye disorder is directly related to service.  Rather, Veteran 
claims that his current eye disorder is secondary to his 
service-connected diabetes mellitus.  

A review of evidence in this case reveals that service 
connection is in effect for diabetes mellitus, type II, rated 
as 20 percent disabling, from January 11, 2007.

The earliest record of an eye disorder is noted in June 2007 
VA Tennessee Valley Health Care System Alvin C. York 
(Murfreesboro) Campus treatment records that included a 
diagnosis of mild nonproliferative diabetic retinopathy in 
both eyes.  

There is no contrary medical evidence of record that 
indicates that the Veteran's current bilateral retinopathy is 
related to anything other than his service-connected diabetes 
mellitus.  The Board finds no reason whatsoever to disagree 
with this medical determination.  Therefore, given the 
specific facts of this case, the Board concludes that service 
connection for bilateral mild nonproliferative diabetic 
retinopathy is reasonably in order.  

   
ORDER

Service connection for retinopathy secondary to service-
connected diabetes mellitus is granted.  To this extent, the 
appeal is allowed.


REMAND

It appears that pertinent medical evidence remains 
outstanding.   The Veteran has received periodic treatment 
from VA Tennessee Valley Health Care System and the last 
record that has been associated with the claims file is dated 
in 2007.  At his July 2009 travel board hearing, the Veteran 
has indicated that he currently receives treatment at Fort 
Knox in Kentucky.  Treatment records from Fort Knox have not 
been associated with the claims file.  In June 2007, the RO 
requested treatment records for a skin disorder from January 
to December 1972 at General Leonard Wood Army Community 
Hospital; however, to date no response has been received.  As 
VA records are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, they 
must be obtained if they exist.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); 38 U.S.C.A. § 5103A(b- c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2003).  Although a July 1978 record from 
Decatur Memorial Hospital has shown that the Veteran 
underwent left knee surgery, treatment records prior to the 
surgery have not been associated with the claims file.  As 
such treatment records from Dr. J. A. and Decatur Memorial 
Hospital may have some bearing on the Veteran's claim and 
they should be obtained, if available.                                                                             

In general, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
provisions of 38 C.F.R. § 4.125 (a); a link, established by 
medical evidence, between current symptoms and an in service 
stressors or stressors; and credible supporting evidence that 
the claimed stressor or stressors occurred.  38 C.F.R. § 
3.304 (f) (2009).

The Veteran served in Vietnam from April to November 1971 as 
a bus driver with the 518th AG PSC AAFNK, 54th General Support 
GR, Cam Rahn Bay Support Command and as a truck driver with 
the HHC 124th Trans Cmd.  At his July 2009 Travel Board 
hearing, the Veteran indicated that while he was stationed at 
Cam Rahn Bay, he frequently went out on convoy missions and 
came under enemy fire, including mortar attacks and rocket 
fire.  He also indicated that one time while he was out 
picking up soldiers, he saw a Vietnamese girl get run over by 
a pick-up truck.  

The Board is aware that in Daye v. Nicholson, 20 Vet. App. 
512 (2006), the United States Court of Appeals for Veterans 
Claims (Court) admonished VA for not securing or reviewing 
the history of the Veteran's unit for possible alternative 
sources of evidence of combat or stressful incidents.  A 
review of the record in this case reveals there is no 
information with regard to the activities of the 518th AG PSC 
AAFNK, 54th General Support GR, Cam Rahn Bay Support Command 
and HHC 124th Trans Cmd between April and November 1971.  The 
Board notes the Veteran himself has been less than specific 
in providing information with regard to his claimed stressful 
incidents.  He should be afforded one more opportunity to 
provide more specific information that would assist in a 
search regarding his claimed stressors while serving with the 
518th AG PSC AAFNK, 54th General Support GR, Cam Rahn Bay 
Support Command and HHC 124th Trans Cmd.

In view of the foregoing, and in order to give the Veteran 
every consideration with respect to the appeal, it is the 
Board's opinion that further development of the case is 
necessary.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Here, the Veteran's 
service treatment records show that he has been treated for 
complaints of knee pain in July 1971 and tinea versicolor on 
March 31 (year unknown).  Post service he has undergone an 
arthrotomy of the left knee.  The Veteran claims that his 
post service surgery and current knee disorder are related to 
his in-service knee complaints.  He also claims that he still 
has an ongoing skin condition that is related to his 
treatment in service.  

A review of the evidence of record shows that the Veteran has 
never been accorded a VA examination addressing the etiology 
of his left knee and skin disorder.  The Board finds that a 
VA examination is necessary to determine the nature and 
etiology of the left knee disorder.  See 38 C.F.R. § 3.159 
(c) (4). See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran also essentially maintains that he has a 
heart and a bilateral leg and foot disorder which are 
causally related to his service-connected diabetes mellitus.  
Again, a review of the evidence of record shows that the 
Veteran has never been accorded an examination addressing the 
likelihood of a causal relationship between the heart and 
bilateral leg and foot disorders and the service-connected 
diabetes mellitus.  The Board finds that a VA examination is 
necessary to determine the nature and etiology of the 
Veteran's heart and bilateral leg and foot disorders.  See 
38 C.F.R. § 3.159(c)(4).  See also McLendon, supra.

On remand, the Veteran should be provided with notice of the 
information and evidence necessary to establish entitlement 
to service connection on a secondary basis.



Accordingly, the case is REMANDED for the following action:

(Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA notice letter 
advising him of the evidence necessary to 
substantiate a claim for service 
connection on a secondary basis.  This 
letter should advise the Veteran of what 
information and evidence VA will assist 
him in obtaining and what information and 
evidence VA will attempt to obtain on his 
behalf.

2.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his left 
knee, heart, psychiatric, skin, leg, and 
foot disorders during and since his 
separation from service, then secure 
complete clinical records of all such 
evaluations and/or treatment from the 
sources identified, specifically including 
but not limited to, records of any 
evaluation or treatment the Veteran 
received at or from VA Tennessee Valley 
Health Care System, General Leonard Wood 
Army Community Hospital, Fort Knox, 
Decatur Memorial Hospital and Dr. J. A.

3.  VA should request that the Veteran 
provide more specific information as to 
his claimed stressful experiences in 
Vietnam, to include the location and names 
of any individuals injured or killed, the 
dates and locations of when he came under 
enemy fire, and any other information 
which could be used to help substantiate 
his claim.  He should be advised that this 
information is necessary to obtain 
supportive evidence on the claimed 
stressful event or events and that he must 
be as specific as possible, because 
without such details an adequate search 
for verifying information will be very 
difficult.  He should be specifically 
asked to recall the 2 or 3 month time 
frame in which he was exposed to any 
stressful incident or incidents.

(a)  The Veteran should also be advised 
that additional supporting evidence he may 
submit may come from alternative sources, 
e.g., newspaper articles that mention the 
event, letters, diaries, and/or buddy 
statements, etc., and that such detailed 
information is necessary for VA to attempt 
to obtain corroborating evidence regarding 
his claim.  

(b)  After the response from the Veteran 
regarding his stressful incidents is 
received, VA should send a copy of the 
Veteran's DD-214 and his service personnel 
records and a copy of this REMAND to the 
United States Army and Joint Services 
Records Research Center (JSRRC), for 
verification of the claimed stressful 
incidents in service. VA should request 
unit histories and diaries for the 518th AG 
PSC AAFNK, 54th General Support GR, Cam 
Rahn Bay Support Command and HHC 124th 
Trans Cmd for the two to three month time 
frame that the Veteran indicates as having 
been when the stressful incident or 
incidents occurred.  If the Veteran does 
not provide this information, the JSRRC 
should be asked to provide information 
with regard to the activities of the 518th 
AG PSC AAFNK, 54th General Support GR, Cam 
Rahn Bay Support Command in April 1971 and 
the HHC 124th Trans Cmd some time in 
between April and November 1971.  Any 
information obtained should be associated 
with the claims file.  A command 
chronology or any information with regard 
to the activities of both units during 
that time frame should be obtained and 
associated with the claims folder. If no 
records are available, a formal 
unavailability memorandum should be 
entered into the claims file, and the 
Veteran should be so informed in writing.

(c)  Following the receipt of a response 
from the JSRCC, the RO/AMC should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no stressor 
has been verified, the RO/AMC should so 
state in its report.  This report is then 
to be added to the claims folder.

4.  After the above is completed, the 
RO/AMC should arrange for the Veteran to 
be examined by a psychiatrist to determine 
the nature and etiology of his current 
psychiatric disability, to include 
specifically whether he has PTSD based on 
a corroborated stressor event in service.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination, and the examination and the 
report thereof must be in accordance with 
DSM-IV.  The report should respond to the 
following:

(a)  If PTSD is diagnosed, the examiner 
must identify the corroborated stressor 
event on which the diagnosis is based.  If 
PTSD is not diagnosed, the examiner must 
explain why the Veteran does not meet the 
criteria for such diagnosis.

(b)  As to psychiatric disability other 
than PTSD, for any (and each) such 
disability diagnosed, the examiner should 
provide an opinion as to whether such 
disability, at least as likely as not, is 
related to the Veteran's service/events.  
The opinion should indicate what is the 
correct diagnosis for the Veteran's 
current psychiatric disability and opine 
as to when any currently diagnosed 
psychiatric disability was first 
manifested.  If any psychiatric disability 
is determined to have pre-existed service, 
is there any evidence clearly showing that 
it did not increase in severity during 
service?  

5.  VA should schedule the Veteran for an 
appropriate VA examination(s) for the 
purpose of determining the nature and 
etiology of any current disability 
involving the left knee and skin.  The 
examiner should review the entire claims 
file, and notation of this review should 
be made in the examination report.  The 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent, at least as likely as not (i.e., 
probability of 50 percent, or less likely 
than not (i.e., probability of less than 
50 percent), that any current disability 
involving the left knee and skin, is 
related to the Veteran's active service, 
including any complaints noted therein.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.

6.  The Veteran should be scheduled for an 
appropriate VA examination(s).  Following 
examination and review of the claims 
folder, the examiner(s) should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any currently 
diagnosed heart and bilateral leg and foot 
disorders are related in any way to the 
Veteran's service-connected diabetes 
mellitus.  If there is no connection 
whatsoever between any currently diagnosed 
the heart and bilateral leg and foot 
disorders and the service-connected 
diabetes mellitus, this should be so 
indicated by the examiner.  A discussion 
of the complete rationale for any opinion 
expressed should be provided.

7.  After the above has been completed, VA 
should review and readjudicate the claims.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the 
Board for further appellate consideration, 
if otherwise in order.  By this REMAND, 
the Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the Veteran unless notified by 
VA.  However, he is placed on notice that 
pursuant to the provisions of 38 C.F.R. § 
3.655 (2008), failure to cooperate by not 
attending a requested VA examination may 
result in an adverse determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Robert E. O'Brien 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


